IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36823

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 545
                                                )
       Plaintiff-Respondent,                    )     Filed: July 9, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
RAYMOND ALLEN MAULDIN,                          )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge, GUTIERREZ, Judge
                                 and GRATTON, Judge


PER CURIAM
       Raymond Allen Mauldin was convicted of sexual battery of a minor child under sixteen
or seventeen years of age, Idaho Code § 18-1508A. The district court imposed a unified fifteen-
year sentence with seven years determinate. Mauldin filed an Idaho Criminal Rule 35 motion,
which the district court denied. Mauldin appeals from the denial of his Rule 35 motion.
       Mauldin’s appeal is timely from the order denying his Rule 35 motion for reduction of
the sentence. A Rule 35 motion is a request for leniency which is addressed to the sound
discretion of the sentencing court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24
(2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a
Rule 35 motion, the defendant must show that the sentence is excessive in light of new or

                                               1
additional information subsequently provided to the district court in support of the motion. State
v. Huffman, 144 Idaho 201, 159 P.3d 838 (2007). “An appeal from the denial of a Rule 35
motion cannot be used as a vehicle to review the underlying sentence absent the presentation of
new information.” Id. Because Mauldin presented no new information in support of his Rule 35
motion, review of the sentence by this Court is precluded. For the foregoing reasons, the district
court’s denial of Mauldin’s Rule 35 motion is affirmed.




                                                2